BORK, Circuit Judge,
concurring:
I concur in the court’s opinion. I write separately to suggest that, though the court properly does not decide the question, there may be good reason in the future to frame a per se rule against an association’s standing, absent some specific statutory authorization, to assert damage claims on behalf of its members.
Counsel have cited no case which holds that an association has such standing. The only Supreme Court case to confront the issue is Warth v. Seldin, 422 U.S. 490, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975), where the Court’s analysis expressly distinguished damage claims from claims for injunctive relief, and denied standing to a trade association that attempted to assert damage claims on behalf of some of its members. Id. at 515-16, 95 S.Ct. at 2213-14. In Hunt v. Washington State Apple Advertising Commission, 432 U.S. 333, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977), the plaintiff association sought injunctive and declaratory relief, but not damages. The Supreme Court set out a three-part test for associational standing in such cases, the third part of which requires that “neither the claim asserted nor the relief requested requires the participation of individual members in the lawsuit.” Id. at 343, 97 S.Ct. at 2441 (emphasis added). The Court made no suggestion that relief in damages could ever satisfy this part of the test, and indeed reiterated that it has never granted standing to an association seeking to press the damage claims of its members. Id. (quoting Warth, 422 U.S. at 515, 95 S.Ct. at 2213). See also International Union, United Automobile, Aerospace and Agricultural Implement Workers v. Brock, — U.S. -, 106 S.Ct. 2523, 91 L.Ed.2d 228 (1986) (granting standing where the association sought only injunctive and declaratory relief, but not damages).
The court’s opinion in this case correctly recognizes two problems that may arise if an association pursues damage claims on behalf of its members. First, if the damage claims are not “shared by all in equal degree,” then “individualized proof” of “the fact and extent of injury” must be offered, which will often necessitate individual participation of the association’s members in the suit. Warth, 422 U.S. at 515-16, 95 S.Ct. at 2214. Second, where the damage claims “are not common to the entire membership,” then “whatever injury may have been suffered is peculiar to the individual member concerned,” and a question arises about the identity of interests between the association and its members. Id.1
This second problem gives rise to a third and very important concern. Associational standing to raise damage claims would impose heavy new burdens on the courts. In this case, for example, the court finds that TRAC does not have standing to press *6damage claims for five or six of its members. But how many members, short of its entire membership, would be enough to overcome this obstacle? When will the courts find a sufficient identity of interests between an association and its members to permit standing? More to the point, why should the courts now undertake the novel responsibility of making this determination when there are other options readily available to pursue these claims? In. all such cases, the association’s members could assign it their rights, or they could proceed by way of a class action.
By seeking associational standing in this case, TRAC is trying to avoid some of the burdens imposed by the class action mechanism. Yet it could easily increase the burdens on the courts. As the court here points out, if this suit had been brought as a class action under Rule 23(b)(3) of the Federal Rules of Civil Procedure, then before the suit could proceed the court would ascertain whether the representative parties will fairly and adequately protect the entire class and make certain that class members learn of the action through the best notice practicable. See Fed.R.Civ.P. 23(a)(4) & 23(c)(2). In contrast, if the association lost this suit, the question could arise later whether it had adequately represented the interests of its members so as to preclude them from bringing suit on their own. A court would then have to rule on that independent claim and might have to hear subsequent suits. Cf. International Union, 106 S.Ct. at 2533 (“were we presented with evidence that such a problem existed either here or in cases of this type, we would have to consider how it might be alleviated”). In addition, if the association prevailed and damage relief were granted, the court would then have to take steps through some new mechanism to assure that all appropriate members of the association are notified, or are included. Any shortcomings in this respect could again raise independent questions about the preclusive effect of such a judgment on those members. These new problems would all arise from this unnecessary circumvention of established class action procedures.
The court’s opinion suggests that there may be instances in which associations may represent their members when monetary relief is immediately at stake, such as where the damages sought are merely ancillary to prospective injunctive or declaratory relief. I am not sure whether there may be such cases or not, but it is not immediately apparent how the fact that damages may be ancillary to other relief would avoid any of the problems mentioned. As for cases in which the association possesses a special representational responsibility to the members on whose behalf it sues, often this is tantamount to construing a statute as conferring standing upon an association, as may have been true in Hunt. Absent some direct statutory provision, however, I have considerable doubt about whether an association should be able to obtain standing by making a purely factual showing about its “special representational responsibility” to its members, thereby creating all the problems just discussed.

. Of course, this second problem could also arise when an association seeks injunctive or declaratory relief, and Warth offers no clear rationale that distinguishes those forms of relief from damages. Nonetheless, the Court in Warth did assume that there is a distinction. See 422 U.S. at 515, 95 S.Ct. at 2213.